Exhibit 10.1

 

DISTRIBUTION AND MARKETING AGREEMENT

This Agreement made as of the 1st day of April, 2005 (the “Effective Date”), by
and among Vistula Communications Services, Inc, a Delaware corporation with its
principal place of business at 40 Portman Square, 4th Floor, London, United
Kingdom W1H 6LT (“Vistula”) and Telstra Europe Limited, a company registered in
England with number 3830643 with its registered office at Telstra House, 21
Tabernacle Street, London EC2A 1AE (“Telstra”). Vistula and Telstra are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

WHEREAS, Vistula has acquired from NetYantra Inc., a Delaware corporation with
its principal place of business at Suite 102, #327 5200, NW 43rd Street,
Gainesville, Florida 32606, United States of America (“NetYantra US”) and
NetYantra India Pvt Ltd, an Indian company with its principal office at 3rd
Floor, Jaysynth Centre, Plot No.6, Sector 24, Turbhe, Navi Mumbai - 400705,
Mumbai, India (“NetYantra India,” and collectively with NetYantra US,
“NetYantra”) an exclusive right to distribute the Products throughout the World
excluding India;

WHEREAS, Telstra desires to obtain from Vistula an exclusive license to market,
distribute and support the Products in the Territory; and

WHEREAS, each of the Parties expects that during the term of this Agreement the
other Party and its Affiliates will not engage in any transaction with respect
to the Products which is materially detrimental to the interests of the other
Party;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Vistula and Telstra agree as follows:


1.             DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:


1.1           “AFFILIATE”  SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY
INDIVIDUAL, CORPORATION, PARTNERSHIP OR OTHER BUSINESS ORGANIZATION THAT
DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, SUCH PERSON.


1.2           “COMMERCIAL LAUNCH” SHALL  HAVE THE MEANING SET FORTH IN SECTION
5.8 OF THIS AGREEMENT.


1.3           “END USER LICENSE AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.3 OF THIS AGREEMENT.


1.4           “EXCLUSIVITY” SHALL MEAN THE EXCLUSIVE RIGHT TO MARKET, DISTRIBUTE
AND SUBLICENSE THE PRODUCTS IN THE TERRITORY GRANTED BY VISTULA TO TELSTRA
HEREUNDER.


1.5           “NETYANTRA AGREEMENT” SHALL MEAN THAT DISTRIBUTION AND MARKETING
AGREEMENT, DATED AS AUGUST 11, 2004, BY AND BETWEEN VISTULA AND NETYANTRA.


1.6           “PRODUCTS” SHALL MEAN THE OBJECT CODE VERSION OF THE SOFTWARE AND
ANY OTHER PRODUCTS DESCRIBED ON EXHIBIT A TO THIS AGREEMENT, TOGETHER WITH ALL
DOCUMENTATION PROVIDED

--------------------------------------------------------------------------------


 

with such software or other products and any updates, modifications or
enhancements to, and new versions of, such software and other products.


1.7           “SERVICE CUSTOMER” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.5
OF THIS AGREEMENT.


1.8           “SERVICE LEVEL AGREEMENT” SHALL BE THE SERVICE LEVEL AGREEMENT TO
BE ENTERED INTO PURSUANT TO SECTION 5.6.


1.9           “SERVICES” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.5 OF THIS
AGREEMENT.


1.10         “STOCK MARKET” SHALL MEAN THE NASDAQ STOCK EXCHANGE, A NORTH
AMERICAN STOCK MARKET, THE LONDON STOCK EXCHANGE, A EUROPEAN STOCK MARKET, THE
NEW ZEALAND STOCK EXCHANGE OR THE AUSTRALIAN STOCK EXCHANGE.


1.11         “TERRITORY” SHALL MEAN THE GEOGRAPHIC AREA SET FORTH ON EXHIBIT B
TO THIS AGREEMENT.


1.12         “TELSTRA CUSTOMERS” SHALL MEAN THE INDIVIDUALS AND ENTITIES WHO
LICENSE ONE OR MORE PRODUCTS FROM TELSTRA OR ITS AFFILIATES OR WHO PURCHASE
SERVICES FROM TELSTRA OR AN AUTHORIZED RESELLER OF SERVICES.


2.             APPOINTMENT AS EXCLUSIVE DISTRIBUTOR.


2.1           APPOINTMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, VISTULA HEREBY APPOINTS TELSTRA AS ITS EXCLUSIVE DISTRIBUTOR OF THE
PRODUCTS IN THE TERRITORY, AND TELSTRA HEREBY ACCEPTS SUCH APPOINTMENT AND
AGREES TO ACT, AS A DISTRIBUTOR OF THE PRODUCTS IN THE TERRITORY DURING THE TERM
OF THIS AGREEMENT.


2.2           RESTRICTIONS ON FUTURE DISTRIBUTION AGREEMENTS. VISTULA SHALL NOT
GRANT ANY OTHER INDIVIDUAL OR ENTITY THE RIGHT TO MARKET, DISTRIBUTE OR LICENSE
THE PRODUCTS IN THE TERRITORY AND SHALL NOT ITSELF DISTRIBUTE OR LICENSE ANY
PRODUCTS DIRECTLY TO ANY INDIVIDUAL OR ENTITY LOCATED IN THE TERRITORY OTHER
THAN TELSTRA OR TELSTRA’S AFFILIATES


2.3           TERMINATION OF EXCLUSIVITY. AT ANY TIME FOLLOWING THE 5TH
ANNIVERSARY OF THE EFFECTIVE DATE VISTULA MAY, UPON SIX MONTH’S PRIOR WRITTEN
NOTICE TO TELSTRA, TERMINATE THE EXCLUSIVITY OF TELSTRA AS VISTULA’S DISTRIBUTOR
OF THE PRODUCTS IN THE TERRITORY.;  SHOULD TELSTRA ACHIEVE THE SALES TARGETS
AGREED BETWEEN THEM IN ACCORDANCE WITH THIS PARAGRAPH, VISTULA SHALL USE ITS
REASONABLE ENDEAVORS TO AGREE WITH NETYANTRA TO OBTAIN THE NECESSARY RIGHTS TO
CONTINUE TO BE ABLE TO GRANT TELSTRA A FURTHER PERIOD OF FIVE YEARS’ EXCLUSIVITY
AND SUCH FURTHER APPROPRIATE REVENUE THRESHOLDS WILL BE NEGOTIATED IN GOOD FAITH
AT THAT TIME.  IN THE EVENT THAT THE EXCLUSIVITY (AS DEFINED IN THE NETYANTRA
AGREEMENT ) OF VISTULA IS TERMINATED UNDER THE NETYANTRA AGREEMENT, THE
EXCLUSIVITY OF TELSTRA HEREUNDER WILL AUTOMATICALLY, AND WITHOUT ANY FURTHER
ACTION BY VISTULA, TERMINATE.  THE PARTIES AGREE TO USE BEST ENDEAVORS TO
NEGOTIATE APPROPRIATE REVENUE THRESHOLDS BY 1ST JANUARY 2006 WHICH IF TELSTRA
FAIL TO ACHIEVE, VISTULA MAY TERMINATE THE EXCLUSIVITY OF TELSTRA AS VISTULA’S
DISTRIBUTOR OF THE PRODUCTS IN THE TERRITORY UPON THREE MONTH’S PRIOR WRITTEN
NOTICE, PROVIDED THAT VISTULA SHALL PROVIDE TELSTRA WITH REASONABLE OPPORTUNITY
TO

 

2

--------------------------------------------------------------------------------


 

rectify the breach.  Notwithstanding any termination of the Exclusivity
hereunder for whatever reason, Vistula agrees that for a period of two years
following termination of such Exclusivity, it shall not offer to sell Products
or products similar to the Products to any Telstra Customers.


3.             LICENSES.


3.1           GRANT OF LICENSES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, VISTULA HEREBY GRANTS TO TELSTRA, AND TELSTRA HEREBY ACCEPTS, THE
FOLLOWING LICENSES (COLLECTIVELY, THE “LICENSES”):

3.1.1  an exclusive license to market the Products in the Territory and to
distribute and sublicense the Products in the Territory; and

3.1.2  an exclusive license to use the Products for the following purposes:  (i)
demonstrating the operation and capabilities of the Products, (ii) training
Telstra’s marketing and support personnel, and (iii)  providing maintenance and
support services to Telstra Customers; and


3.2           LIMITATIONS. IN NO EVENT SHALL TELSTRA ESTABLISH OR MAINTAIN ANY
SALES OR SERVICE OFFICE FOR THE PRODUCTS, ENGAGE IN ANY ADVERTISING OR
PROMOTIONAL ACTIVITIES RELATING TO THE PRODUCTS, OR MARKET OR SOLICIT ORDERS FOR
THE PRODUCTS BY ANY MEANS, INCLUDING, WITHOUT LIMITATION, BY MEANS OF MAIL ORDER
CATALOGS OR SIMILAR MEANS, OUTSIDE OF THE TERRITORY, WITHOUT THE CONSENT OF
VISTULA, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED.
NOTWITHSTANDING THE PRECEDING SENTENCE, TELSTRA AND ITS AFFILIATES MAY
SUBLICENSE (ON A NON-EXCLUSIVE BASIS) AN INDIVIDUAL OR ENTITY WITH ITS PRINCIPAL
PLACE OF BUSINESS WITHIN THE TERRITORY FOR DISTRIBUTION TO SITES OR USE BY
EMPLOYEES, AGENTS OR CUSTOMERS OF THAT INDIVIDUAL OR ENTITY LOCATED OUTSIDE OF
THE TERRITORY.  TELSTRA SHALL NOT EXERCISE ANY RIGHTS AND LICENSES WITH RESPECT
TO THE PRODUCTS EXCEPT THOSE SPECIFICALLY GRANTED TO TELSTRA UNDER THIS
AGREEMENT.


3.3           COMMUNICATION.  THE PARTIES SHALL COMMUNICATE REGULARLY DURING THE
TERM OF THIS AGREEMENT REGARDING THE STATUS OF THEIR JOINT EFFORTS TO MARKET THE
PRODUCTS, AND SHALL WORK TOGETHER TO DEVELOP AND MAINTAIN AN ACTION PLAN
RELATING TO THEIR OBLIGATIONS UNDER THIS AGREEMENT.  THE PARTIES SHALL MEET AT
LEAST QUARTERLY TO ASSESS THE RESULTS OF THEIR ACTIVITIES UNDER THIS AGREEMENT
AND THE STATUS OF THEIR RELATIONSHIP.


3.4           EUROPEAN SOFTWARE DIRECTIVE.  IF THE PROVISIONS OF THE COUNCIL OF
EUROPEAN COMMUNITIES DIRECTIVE OF MAY 14, 1991 ON THE LEGAL PROTECTION OF
COMPUTER PROGRAMS AS IMPLEMENTED IN APPLICABLE NATIONAL LEGISLATION (THE
“SOFTWARE DIRECTIVE”) APPLY TO USE OF A PRODUCT BY TELSTRA, ITS AFFILIATES OR A
TELSTRA CUSTOMER, AND IF TELSTRA, ANY OF ITS AFFILIATES OR A TELSTRA CUSTOMER
WISHES TO OBTAIN THE INFORMATION NECESSARY TO ACHIEVE INTEROPERABILITY OF AN
INDEPENDENTLY CREATED COMPUTER PROGRAM WITH A PRODUCT AS PERMITTED UNDER ARTICLE
6 OF THE SOFTWARE DIRECTIVE (“INTEROPERABILITY INFORMATION”), THEN TELSTRA WILL
NOTIFY VISTULA IN WRITING, SPECIFYING THE NATURE OF THE INTEROPERABILITY
INFORMATION IT NEEDS AND THE PURPOSE FOR WHICH IT WILL BE USED. IF VISTULA
REASONABLY DETERMINES THAT TELSTRA, ITS AFFILIATE OR THE TELSTRA CUSTOMER IS
ENTITLED TO SUCH INTEROPERABILITY INFORMATION UNDER ARTICLE 6, VISTULA SHALL, AT
ITS OPTION AND SUBJECT TO THE NETYANTRA AGREEMENT, (I) PROVIDE SUCH INFORMATION
TO TELSTRA, ITS AFFILIATE OR THE

 

3

--------------------------------------------------------------------------------


 

Telstra Customer or (ii) authorize Telstra, its Affiliate or the Telstra
Customer to reverse engineer the Product, within the limits prescribed by
Article 6, solely to the extent indispensable to obtain such Interoperability
Information.  If Telstra elects clause (i), subject to the NetYantra Agreement,
Vistula shall provide all information and assistance reasonably requested by
Telstra to enable Telstra to perform clause (i), and Vistula may charge Telstra
a reasonable fee, determined in Vistula’s reasonable discretion, for making
available the requested Interoperability Information, unless such a fee is
prohibited under Article 6.


3.5           SERVICE CUSTOMERS.  IF TELSTRA LICENSES A COPY OF A PRODUCT FROM
VISTULA, TELSTRA MAY, IN LIEU OF SUBLICENSING SUCH TELSTRA PRODUCT TO A TELSTRA
CUSTOMER, ELECT TO USE THE PRODUCT FOR THE SOLE PURPOSE OF PROVIDING TO ONE OR
MORE TELSTRA CUSTOMERS  (EACH, A “SERVICE CUSTOMER”) THE SERVICES THAT THE
PRODUCT WAS DESIGNED AND INTENDED TO SUPPORT AND/OR PROVIDE (THE “SERVICES”).   
TELSTRA COVENANTS AND AGREES THAT ANY USE OF A PRODUCT TO PROVIDE SERVICES SHALL
BE IN COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TYPE OF LICENSE PURCHASED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
TELSTRA COVENANTS AND AGREES THAT THE PRODUCT, WHEREVER SITUATED AND OPERATING,
SHALL BE USED SOLELY TO PROVIDE SERVICES TO THE SERVICE CUSTOMERS AND NOT TO
PROVIDE ANY OTHER SERVICES TO ANY OTHER PERSON OR ENTITY.  IN EXCHANGE FOR THE
RIGHT TO PROVIDE THE SERVICES, TELSTRA AGREES TO PAY VISTULA THE APPLICABLE
LICENSE FEE FOR ANY PRODUCT LICENSED FOR THE PURPOSE OF PROVIDING THE SERVICES,
AS PROVIDED IN SECTION 6.2.


4.             COVENANTS AND DUTIES OF TELSTRA.


4.1           PROMOTION OF PRODUCTS.  TELSTRA WILL USE REASONABLE EFFORTS TO
PROMOTE AND MAXIMIZE THE DISTRIBUTION AND USE OF THE PRODUCTS IN THE TERRITORY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, TELSTRA SHALL BE
PERMITTED TO MARKET, DISTRIBUTE AND SUBLICENSE THE PRODUCTS IN THE TERRITORY
UNDER ITS OWN BRAND WITHOUT REFERENCE TO VISTULA OR NETYANTRA.


4.2           SALES APPROACH.

4.2.1  Telstra will be responsible for making the initial presentation of the
Products to interested individuals and entities, and will act as the primary
commercial contact with existing and potential Telstra Customers. 
Notwithstanding the foregoing, Vistula acknowledges that each engagement with a
Telstra Customer may require assistance from itself and, subject to the terms of
the NetYantra Agreement, NetYantra in accordance with Section 5 hereof, and
accordingly the parties shall cooperate to provide requirements analysis,
support and expertise during marketing, implementation and training for the
Products. The parties shall regularly consult with each other and keep each
other informed during the sales, tendering and proposal process for any Telstra
Customer in relation to technical and other relevant matters.

4.2.2  Unless otherwise agreed in writing, all costs incurred in connection with
the preparation and submission of proposals, negotiations of a contract and all
other costs incurred before the execution of a contract with a Telstra Customer
shall be borne by Telstra. In no event shall either party purport to, or
represent itself as having the authority to make commitments to any customer or
prospective customer on behalf of the other party, except as expressly set forth
in this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.2.3  Telstra agrees that during the term of this Agreement, except with the
written consent of Vistula or as provided in agreements between Telstra and
third parties existing on the date hereof, it will not market, distribute or
license any telecommunication platform or services in the Territory that are
competitive with the Products or Services (“Competing Products or Services”) or
work with any other company with respect to Competing Products or Services in
the Territory, provided that if the Vistula fails to achieve the service levels
as set out in the Service Level Agreement, Telstra may market, distribute or
license Competing Products or Services.  Vistula hereby confirms that it will
provide its written consent to Telstra marketing, distributing or licensing
Competitive Products or Services where Telstra has been instructed to offer such
Competitive Products or Services by Telstra Corporation Limited as part of a
world-wide arrangement entered into by Telstra Corporation Limited.


4.3           END USER LICENSE AGREEMENT.  WHERE TELSTRA SUBLICENSES THE
PRODUCTS TO A THIRD PARTY RESELLER OF THE SERVICES OR AN END USER (OTHER THAN A
SERVICE CUSTOMER), TELSTRA SHALL OBTAIN FROM THE SUCH RESELLER OR END USER
BINDING ACCEPTANCE BY ELECTRONIC OR OTHER MEANS OF, OR A FULLY EXECUTED WRITTEN
LICENSE AGREEMENT THAT CONTAINS, AT A MINIMUM THE TERMS AND CONDITIONS SET FORTH
ON EXHIBIT C TO THIS AGREEMENT (“END USER LICENSE AGREEMENT”).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, VISTULA AGREES THAT A RESELLER OF
THE SERVICES OR END USER MAY PERMIT ACCESS TO AND USE OF THE PRODUCTS BY SUCH OF
THEIR EMPLOYEES, AGENTS AND CUSTOMERS IN THE ORDINARY COURSE OF THEIR BUSINESS.


4.4           INSTALLATION, TRAINING AND SUPPORT.  TELSTRA SHALL PROVIDE
INSTALLATION AND TRAINING SERVICES WITH RESPECT TO THE PRODUCTS FOR THE TELSTRA
CUSTOMERS. TELSTRA MAY, AT IS OPTION, SUBCONTRACT VISTULA TO PROVIDE ALL OR ANY
PART OF THESE SERVICES TO A TELSTRA CUSTOMER.  VISTULA MAY ACCEPT SUCH A
SUBCONTRACT AT ITS OPTION BASED ON AVAILABILITY OF RESOURCES TO CARRY OUT THE
SAID SUBCONTRACT. IN THE EVENT THAT TELSTRA SUBCONTRACTS THESE SERVICES TO
VISTULA AND VISTULA AGREES TO PROVIDE THESE SERVICES, THE SCOPE AND COST OF SUCH
SERVICES SHALL BE SET FORTH IN A STATEMENT OF WORK AGREED BY THE PARTIES HERETO
BASED ON THE REQUIREMENTS OF THE TELSTRA CUSTOMER.  TELSTRA WILL PROVIDE TIER 1
SUPPORT TO TELSTRA CUSTOMERS.


4.5           SALES LEADS.  VISTULA SHALL COMMUNICATE TO TELSTRA INFORMATION
REGARDING ALL SALES AND SUBLICENSING OPPORTUNITIES IN THE TERRITORY WITH RESPECT
TO THE PRODUCTS (INCLUDING THE NAME OF THE PROSPECTIVE CUSTOMER AND APPLICABLE
CONTACT DETAILS) THAT MAY BECOME KNOWN TO VISTULA OR ANY OF ITS AFFILIATES.


4.6           DEVELOPMENTS.  THE PARTIES ACKNOWLEDGE THAT DEVELOPMENT OF
SOFTWARE, WRITTEN WORKS, DATA, MATERIALS, INVENTIONS, CONCEPTIONS OR
IMPROVEMENTS (“NEW MATERIALS”) MAY BE REQUIRED TO ADDRESS TELSTRA AND/OR A
TELSTRA CUSTOMER’S SPECIFIC REQUIREMENTS IN CONNECTION WITH IMPLEMENTATION OF
THE PRODUCTS.  IN SUCH EVENT, THE PARTIES WILL, IN ADVANCE OF THE DEVELOPMENT OF
ANY NEW MATERIALS, USE REASONABLE ENDEAVORS TO MUTUALLY AGREE AND EXECUTE A
STATEMENT OF WORK SETTING FORTH THE NEW MATERIALS TO BE DEVELOPED, THE
RESPECTIVE ROLES AND RESPONSIBILITIES OF THE PARTIES RELATING TO THE
DEVELOPMENT, AND THE OWNERSHIP OF THE NEW MATERIALS AND ALL INTELLECTUAL
PROPERTY RIGHTS THEREIN.  ON TELSTRA PROVIDING A SPECIFICATION TO VISTULA,
VISTULA SHALL USE REASONABLE ENDEAVORS TO RESPOND TO SUCH REQUEST WITH A COSTED
PROPOSAL WITHIN 14 WORKING DAYS.  THIS RESPONSE SHALL FORM THE BASIS OF THE
STATEMENT OF WORK REFERRED TO ABOVE WHICH SHALL INCLUDE AGREED PRICING AND
TIMESCALES FOR THE DELIVERY OF THE NEW MATERIALS. IT IS NOTED THAT

 

5

--------------------------------------------------------------------------------


 

Telstra intends to develop a Service offering which will utilize the Products. 
The intellectual property rights in such Service offering (except for any
intellectual property rights in or to the Products which shall remain the
property of Vistula and its licensors) shall be the sole property of Telstra.


5.             COVENANTS AND DUTIES OF VISTULA.


5.1           PROVISION OF MARKETING MATERIALS. VISTULA WILL PROVIDE TO TELSTRA,
AT NO COST TO TELSTRA, ELECTRONIC COPIES OF ADVERTISING AND MARKETING MATERIALS
GENERALLY RELEASED BY VISTULA AND NETYANTRA RELATING TO THE PRODUCTS (“MARKETING
MATERIALS”) FOR DISTRIBUTION AND USE IN THE TERRITORY. TELSTRA MAY MAKE AND
DISTRIBUTE A REASONABLE NUMBER OF COPIES OF THE THEN-CURRENT VERSIONS OF ANY
MARKETING MATERIALS DELIVERED TO TELSTRA BY VISTULA, PROVIDED THAT TELSTRA SHALL
NOT USE OR DISTRIBUTE ANY MARKETING MATERIALS IDENTIFIED AS RESCINDED BY
VISTULA. TELSTRA MAY MODIFY, REFORMAT OR CREATE ITS OWN MARKETING MATERIALS
RELATED TO THE PRODUCTS, USING VISTULA MARKETING MATERIALS AND INFORMATION.
TELSTRA MAY INCLUDE REFERENCES TO THE PRODUCTS AND TO ITS ROLE AS DISTRIBUTOR ON
ITS WEBSITE..


5.2           PROVISION OF PRODUCTS.  VISTULA SHALL, OR SHALL CAUSE NETYANTRA
TO, INSTALL A COPY OF THE PRODUCTS ON THE SERVER OF TELSTRA IN THE EVENT THAT
TELSTRA INTENDS TO PROVIDE SERVICES TO SERVICE CUSTOMERS OR ON THE SERVER OF A
TELSTRA CUSTOMER IN THE EVENT THAT TELSTRA ELECTS TO SUBLICENSE THE PRODUCTS TO
SUCH TELSTRA CUSTOMER IN ACCORDANCE WITH THIS AGREEMENT.


5.3           NEW VERSIONS. VISTULA AND NETYANTRA MAY FROM TIME TO TIME AND
THEIR SOLE DISCRETION RELEASE A NEW VERSION (THE “NEW VERSION”) OF ANY PRODUCT
OR PRODUCTS, WHICH NEW VERSION SHALL SUPERSEDE THE PRIOR VERSION (A “SUPERSEDED
VERSION”). UPON RELEASE OF THE NEW VERSION, VISTULA SHALL PROMPTLY PROVIDE AND
INSTALL, OR CAUSE NETYANTRA TO PROVIDE AND INSTALL, THE NEW VERSION ON A SERVER
AT TELSTRA’S PREMISES AND AFTER A PERIOD OF 12 MONTHS FOLLOWING THE ISSUE OF THE
NEW VERSION, TELSTRA MAY NOT MARKET OR DISTRIBUTE THE SUPERSEDED VERSION WITHOUT
THE PRIOR WRITTEN APPROVAL OF VISTULA.  A “NEW VERSION” SHALL NOT BE A NEW
VERSION UNTIL TELSTRA HAS HAD FULL OPPORTUNITY TO TEST THE NEW VERSION, AND HAS
CONFIRMED IN WRITING TO VISTULA THAT SUCH NEW VERSION IS ACCEPTED AS A NEW
VERSION.  VISTULA WILL CONTINUE TO SUPPORT SUPERSEDED VERSIONS FOR A MINIMUM
PERIOD OF 12 MONTHS FOLLOWING TELSTRA’S ACCEPTANCE OF THE NEW VERSION.


5.4           TRAINING.  VISTULA SHALL PROVIDE OR PROCURE THAT NETYANTRA SHALL
PROVIDE FREE OF CHARGE A TWO-DAY TRAINING SEMINAR TO TELSTRA PERSONNEL ON THE
OPERATION AND CAPABILITIES OF THE PRODUCTS AT TELSTRA’S OFFICES.  VISTULA SHALL
FURTHER PROVIDE AND SHALL PROCURE THAT NETYANTRA SHALL PROVIDE TELSTRA WITH SUCH
ADDITIONAL INFORMATION AND SUPPORT AS MAY BE REASONABLY REQUESTED BY TELSTRA IN
FURTHER UNDERSTANDING THE OPERATION AND CAPABILITIES OF THE PRODUCTS EXCLUDING
ANY INFORMATION REGARDING THE SOURCE CODE, SPECIFIC ALGORITHMS OR OTHER
INFORMATION FORMING THE INTELLECTUAL PROPERTY OF VISTULA OR NETYANTRA.
ADDITIONALLY, VISTULA SHALL PROVIDE OR PROCURE THAT NETYANTRA SHALL PROVIDE FREE
OF CHARGE, A ONE-DAY TRAINING SEMINAR TO TELSTRA PERSONNEL AT TELSTRA’S OFFICES
FOR EACH SIGNIFICANT ENHANCEMENT RELEASE FOR, OR NEW VERSIONS OF, THE PRODUCTS.
TRAINING MAY ALSO BE PROVIDED AT OTHER LOCATIONS BY MUTUAL AGREEMENT OF THE
PARTIES.  FOR THE AVOIDANCE OF DOUBT, TELSTRA SHALL BE RESPONSIBLE FOR THE
TRAVEL, ACCOMMODATION AND OTHER COSTS RELATING TO ITS PERSONNEL BEING TRAINED.

 

6

--------------------------------------------------------------------------------


 


5.5           MARKETING SUPPORT.  AT THE REQUEST OF TELSTRA, VISTULA WILL
PROVIDE REASONABLE ASSISTANCE TO SUPPORT TELSTRA’S MARKETING EFFORTS TO
POTENTIAL CUSTOMERS TO THE EXTENT THAT VISTULA HAS AVAILABLE ADEQUATE PERSONNEL
AND OTHER NECESSARY RESOURCES TO PROVIDE SUCH ASSISTANCE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IF REQUESTED BY TELSTRA, VISTULA SHALL (I) ATTEND
SALES CALLS AND/OR PRESENTATIONS WITH TELSTRA AS REASONABLY REQUESTED BY TELSTRA
GIVING NOT LESS THAN TWO (2) DAYS’ WRITTEN NOTICE AND AGREED TO BY VISTULA IN
CONNECTION WITH THE PRESENTATION OF PRODUCTS TO POTENTIAL TELSTRA CUSTOMERS;
(II) PROVIDE REASONABLE SUPPORT AND AID IN ANY RESPONSE TO A REQUEST FOR
PROPOSAL ISSUED BY A POTENTIAL TELSTRA CUSTOMER TO WHICH A RESPONSE IS PREPARED
BY TELSTRA INVOLVING ONE OR MORE PRODUCTS; AND (III) PROVIDE REASONABLE SUPPORT
AND ASSISTANCE WITH ANY FIELD TRIAL OF ONE OR MORE PRODUCTS WITH ANY POTENTIAL
TELSTRA CUSTOMER.  VISTULA SHALL KEEP TELSTRA REASONABLY INFORMED OF THE STATUS
OF SIGNIFICANT PRODUCT ENHANCEMENTS OR NEW PRODUCTS.


5.6           TECHNICAL SUPPORT AND ASSISTANCE.  VISTULA WILL PROVIDE TELSTRA
WITH TECHNICAL SUPPORT AND ASSISTANCE INCLUDING REMOTE DIAGNOSTICS, PRODUCT
ADVICE AND UPGRADES.  THE PROVISION OF TECHNICAL SERVICES ARE MORE PARTICULARLY
SET OUT IN EXHIBIT D AND WILL BE SUBJECT TO THE TERMS OF A MORE DETAILED SERVICE
LEVEL AGREEMENT TO BE AGREED BETWEEN THE PARTIES BY 1ST JANUARY 2006 (THE
“SERVICE LEVEL AGREEMENT”), SUCH SERVICE LEVEL AGREEMENT TO INCLUDE TIMESCALES
FOR VISTULA TO RESPOND, RESTORE AND RESOLVE CRITICAL, URGENT, FUNCTIONAL
NON-URGENT AND COSMETIC NON-URGENT FAULTS AND SHALL PROVIDE FOR SERVICE LEVEL
REBATES TO BE PROVIDED TO TELSTRA IN THE EVENT THAT THERE IS A FAILURE BY
VISTULA TO COMPLY WITH SUCH TIMESCALES.  THE SERVICE LEVEL AGREEMENT SHALL ALSO
INCLUDE TELSTRA’S RIGHTS TO TERMINATE ITS OBLIGATION NOT TO PROMOTE, MARKET OR
DISTRIBUTE COMPETING PRODUCTS OR SERVICES AS SET OUT IN SECTION 4.2.3, IN THE
EVENT OF VISTULA’S FAILURE TO ACHIEVE ITS OBLIGATIONS UNDER THE SERVICE LEVEL
AGREEMENT.


5.7           PRODUCT DEVELOPMENT SUPPORT. VISTULA WILL, AT ITS SOLE EXPENSE,
PROVIDE SUCH REASONABLE ASSISTANCE TO TELSTRA TO ASSIST TELSTRA IN DEVELOPING
ITS SERVICE OFFERING AND INTEGRATED VOIP PRODUCT AND PORTAL, INCORPORATING THE
PRODUCTS.


5.8           INITIAL PRODUCT DEVELOPMENT.  VISTULA WILL, AT ITS SOLE EXPENSE,
ENSURE THAT THE PRODUCT IS WORKING TO TELSTRA’S SPECIFICATION AND HAS THE
WORKING FEATURES AND FUNCTIONALITY EXPECTED FROM A PRODUCT OF THIS TYPE, THE
DETAILED SPECIFICATION TO BE AGREED BETWEEN THE PARTIES.  TELSTRA WILL PROVIDE
VISTULA DETAILS OF THE DETAILED SPECIFICATION REQUIRED IN ORDER FOR INITIAL
PRODUCT DEVELOPMENT TO BE COMPLETED AND COMMERCIAL LAUNCH TO TAKE PLACE.  FOR
THE PURPOSES OF THIS AGREEMENT, “COMMERCIAL LAUNCH” SHALL OCCUR ON THE EARLIER
OF:  (I) THE DATE FOR SUCH COMMERCIAL LAUNCH AS AGREED BETWEEN THE PARTIES, OR
(II) TELSTRA ENTERING INTO A CONTRACT FOR THE SUPPLY OF SERVICES TO A TELSTRA
CUSTOMER WHICH REQUIRES THE TELSTRA CUSTOMER TO PAY FOR THE SERVICES.


6.             ORDERS AND PAYMENTS.


6.1           PRICES.  TELSTRA SHALL HAVE THE SOLE RIGHT TO ESTABLISH PRICES FOR
ITS DISTRIBUTION OF THE PRODUCTS TO TELSTRA CUSTOMERS.


6.2           PAYMENTS.  TELSTRA SHALL PAY VISTULA THE SUM OF £1 PER MONTH FOR
EACH INDIVIDUAL USER OF THE SERVICES OR PRODUCTS DURING SUCH MONTH, PRO-RATED IN
THE EVENT THAT A USER IS ONLY A

 

7

--------------------------------------------------------------------------------



USER FOR PART OF A MONTH.  IT IS NOTED THAT THERE MAY BE A NUMBER OF USERS
WITHIN A TELSTRA CUSTOMER. TELSTRA MAY DEDUCT FROM THE AMOUNT PAYABLE TO VISTULA
THAT PORTION OF ANY ALLOWANCES, CHARGEBACKS, CREDITS, REFUNDS AND OTHER
ADJUSTMENTS ACTUALLY CREDITED TO TELSTRA CUSTOMERS SOLELY TO THE EXTENT THAT
SUCH ALLOWANCE, CHARGEBACK, CREDIT, REFUND OR OTHER ADJUSTMENT RELATES TO
SERVICE ERRORS, FAILURES OR OTHER PERFORMANCE ISSUES IN CONNECTION WITH OR
ARISING FROM THE PRODUCTS EQUAL TO THE FRACTION, THE NUMERATOR OF WHICH IS £1.00
AND THE DENOMINATOR OF WHICH IS THE MONTHLY PER USER FEE CHARGED BY TELSTRA TO
THE RELEVANT TELSTRA CUSTOMER FOR THE SERVICES.  THE FEE SHALL NOT BE PAYABLE IN
RESPECT OF ANY ALPHA OR BETA TRIAL TELSTRA CUSTOMERS OR FOR TELSTRA’S OWN
INTERNAL USE IN ITS OFFICES.  FEES SHALL ONLY BE DUE FOLLOWING COMMERCIAL LAUNCH
OF TELSTRA’S SERVICE OFFERING INCORPORATING ONE OR MORE OF THE PRODUCTS
FOLLOWING SATISFACTORY COMPLETION BY VISTULA OF THE INITIAL PRODUCT DEVELOPMENT
IN ACCORDANCE WITH SECTION 5.8.


6.3           PAYMENT TERMS.  WITHIN 15 DAYS OF THE END OF EACH MONTH FOLLOWING
THE EXECUTION OF THIS AGREEMENT, TELSTRA SHALL PROVIDE VISTULA WITH A STATEMENT
SHOWING THE NUMBER OF USERS OF THE SERVICES AND PRODUCTS IN SUCH MONTH.  ON  THE
PROVISION BY VISTULA TO TELSTRA OF AN INVOICE CALCULATED BASED ON THE STATEMENT
PROVIDED BY TELSTRA, TELSTRA SHALL PAY SUCH INVOICE WITHIN 30 DAYS’ OF RECEIPT
OF THE INVOICE.


6.4           VAT.  VAT MAY BE CHARGED AS APPROPRIATE ON INVOICES SUBMITTED BY
VISTULA.


6.5           DELIVERY OF PRODUCTS.  UPON REQUEST BY TELSTRA, VISTULA SHALL
PROMPTLY (BUT NO LATER THAN TWO (2) BUSINESS DAYS FOLLOWING RECEIPT OF THE
REQUEST) PROVIDE ANY NECESSARY “KEY,” PASS CODE OR OTHER PERMISSION TO TELSTRA
OR ITS AFFILIATES TO ENABLE TELSTRA OR A TELSTRA CUSTOMER TO USE PRODUCTS WHICH
HAVE BEEN INSTALLED ON THE SERVER OF TELSTRA OR THE TELSTRA CUSTOMER IN
ACCORDANCE WITH THIS AGREEMENT.


6.6           FREIGHT; RISK OF LOSS.  ALL PRODUCTS ORDERED BY TELSTRA FROM
VISTULA THAT ARE REQUIRED TO BE PHYSICALLY DELIVERED TO VISTULA, IF ANY, SHALL
BE SHIPPED BY VISTULA TO THE TELSTRA FACILITY REQUESTED BY TELSTRA.  TELSTRA
SHALL PAY ALL SHIPPING CHARGES IN CONNECTION WITH THE DELIVERY OF THE PRODUCTS
TO TELSTRA, INCLUDING ALL FREIGHT CHARGES, IMPORT OR EXPORT FEES, INSURANCE
PREMIUMS AND COSTS, AND ALL TAXES AND DUTIES RELATED TO ANY SHIPMENTS.  ALL RISK
OF LOSS OR DAMAGE FOR ALL PRODUCTS SHIPPED TO TELSTRA FROM VISTULA SHALL PASS TO
TELSTRA UPON DELIVERY BY VISTULA TO TELSTRA OR TO TELSTRA’S AGENT FOR DELIVERY,
WHICHEVER FIRST OCCURS.


6.7           PAYMENT.  ALL PAYMENTS FROM TELSTRA TO VISTULA SHALL BE MADE IN
UNITED KINGDOM STERLING (£).  PAYMENT SHALL BE BY WIRE TRANSFER TO VISTULA’S
ACCOUNT AT A COMMERCIAL BANK DESIGNATED BY VISTULA.


7.             RECORDS, RIGHT TO AUDIT.


7.1           TELSTRA REPORTS.  TELSTRA SHALL REPORT TO VISTULA THE FOLLOWING
INFORMATION:


(A)           WITHIN TEN (10) DAYS AFTER THE END OF EACH CALENDAR QUARTER, A
LIST OF ALL PRODUCTS LICENSED DIRECTLY OR SERVICES PROVIDED BY TELSTRA TO
TELSTRA CUSTOMERS DURING THE PRECEDING CALENDAR QUARTER AND ALL PRODUCTS
DISTRIBUTED OR SERVICES PROVIDED BY AFFILIATES OF TELSTRA TO TELSTRA CUSTOMERS
DURING SUCH CALENDAR QUARTER; AND

 

8

--------------------------------------------------------------------------------


 


(B)           SUCH OTHER INFORMATION RELATING TO THE MARKETING, DISTRIBUTION
AND/OR PROVISION OF THE PRODUCTS AND SERVICES AS VISTULA SHALL REASONABLY
REQUEST FROM TIME TO TIME.


7.2           BUSINESS RECORDS; RIGHT TO AUDIT AND COPY.  DURING THE TERM OF
THIS AGREEMENT AND FOR A PERIOD OF TWO (2) YEARS THEREAFTER, TELSTRA SHALL
MAINTAIN ACCURATE RECORDS RELATING TO THE DISTRIBUTION OF PRODUCTS AND PROVISION
OF SERVICES TO TELSTRA CUSTOMERS IN THE TERRITORY AND TO TELSTRA’S PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT (“BUSINESS RECORDS”).  THE BUSINESS
RECORDS SHALL INCLUDE, WITHOUT LIMITATION, THE IDENTITY, ADDRESS, CONTACT AND,
IF KNOWN TO TELSTRA, HARDWARE AND OPERATING ENVIRONMENTS OF EACH TELSTRA
CUSTOMER, THE TYPE OF PRODUCT AND DATE OF DISTRIBUTION FOR EACH PRODUCT, THE
TYPE OF SERVICES AND DATES OF USE OF THE SERVICES, THE NUMBER OF INDIVIDUAL
LICENSED USERS OF THE PRODUCT AND SERVICES AT THE TELSTRA CUSTOMER, THE DATES OF
PRODUCT INSTALLATION (IF APPLICABLE), A COPY OF EACH END USER LICENSE AGREEMENT
AND INFORMATION ABOUT ANY MAINTENANCE AND SUPPORT SERVICES PURCHASED BY THE
TELSTRA CUSTOMER.  DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF TWO (2)
YEARS THEREAFTER, VISTULA OR ITS DESIGNEE SHALL HAVE THE RIGHT, AT ITS OWN
EXPENSE AND ON GIVING NOT LESS THAN TWENTY (20) WORKING DAYS’ NOTICE FROM TIME
TO TIME HAVE ACCESS TO AUDIT THE BUSINESS RECORDS.


8.             PROPRIETARY RIGHTS AND CONFIDENTIALITY.


8.1           OWNERSHIP OF PRODUCTS.  VISTULA AND ITS LICENSORS SHALL RETAIN ALL
RIGHT, TITLE AND INTEREST IN THE PRODUCTS THROUGHOUT THE WORLD, INCLUDING
WITHOUT LIMITATION, PATENT, COPYRIGHT, TRADEMARK AND TRADE SECRET RIGHTS. 
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3 OF THIS AGREEMENT, NEITHER THIS
AGREEMENT, NOR ANY LICENSE OF PRODUCTS HEREUNDER SHALL BE CONSTRUED AS GRANTING
TO TELSTRA OR ANY OTHER PARTY ANY LICENSE OR OTHER RIGHT IN OR TO ANY PATENT,
COPYRIGHT, TRADEMARK, TRADE SECRET OR OTHER PROPRIETARY RIGHT OF VISTULA OR ITS
LICENSORS.  TELSTRA SHALL NOT TAKE ANY ACTIONS INCONSISTENT WITH THIS SECTION
8.1.


8.2           NO DECOMPILING OR REVERSE ENGINEERING. EXCEPT AS REQUIRED OR
PERMITTED BY THE SOFTWARE DIRECTIVE, TELSTRA SHALL NOT (AND SHALL CAUSE ITS
AFFILIATES NOT TO):

8.2.1  make error corrections to or otherwise modify or adapt the software or
create derivative works based upon the Products, or permit third parties to
create derivative works of the Products;

8.2.2  decompile, decrypt, reverse engineer, or otherwise reduce the Products to
human readable form or to gain access to trade secrets and or confidential
information in the Products; or

8.2.3  reproduce, deactivate, modify or bypass the security devices, including
any software or hardware key supplied with respect to use of the Products.


8.3           CONFIDENTIAL INFORMATION.

8.3.1  “Confidential Information” shall mean any information, in whatever form,
received by one party hereto (the “receiving party”) from the other party hereto
(the “disclosing party”) that is identified as being proprietary or confidential
to the disclosing party or which might permit the disclosing party or its
customers to obtain a competitive advantage over those

 

9

--------------------------------------------------------------------------------


 

who do not have access to the information, provided, however, that Confidential
Information shall not include information which (a) is or becomes a part of the
public domain through no act or omission of the receiving party, (b) was in the
receiving party’s lawful possession prior to the disclosure by the disclosing
party and had not been obtained by the receiving party either directly or
indirectly from the disclosing party or unlawfully from any third party, (c) is
lawfully disclosed to the receiving party by a third party without restriction
on disclosure, or (d) is independently developed by the receiving party.

8.3.2  The receiving party hereby agrees that it will hold all Confidential
Information in strict confidence and will use such Confidential Information only
in accordance with the terms of this Agreement. The receiving party shall limit
the use of, and access to, the Confidential Information to its employees or
agents whose use of or access to the Confidential Information is necessary to
carry out the receiving party’s obligations under this Agreement. The receiving
party shall, by all appropriate means, prevent the unauthorized disclosure,
publication, display or use of Confidential Information and shall, in any event,
take at least the same precautions to protect the confidentiality of the
Confidential Information as it takes to protect its own confidential
information.

8.3.3  Telstra, its Affiliates and Telstra Customers shall not alter or remove
any trademark or copyright, restricted rights, limited rights, proprietary
rights or confidentiality notice included in or affixed to the Products, any
Marketing Materials or any Confidential Information and shall reproduce all such
notices on any copies of the Products, Marketing Materials or Confidential
Information made by Telstra in accordance with this Agreement.


8.4           SOURCE CODE ESCROW.  PROMPTLY (BUT NO LATER THAN THIRTY (30) DAYS)
FOLLOWING THE DATE HEREOF, THE PARTIES AND NETYANTRA WILL EXECUTE A SOURCE CODE
ESCROW AGREEMENT (“THE ESCROW AGREEMENT”) WITH AN ESCROW AGENT NAMED THEREIN
(THE “ESCROW AGENT”), AND VISTULA WILL PROCURE THAT NETYANTRA WILL DEPOSIT WITH
THE ESCROW AGENT THE PRODUCTS IN SOURCE CODE FORM, INCLUDING RELATED INFORMATION
(E.G. KEYS, ETC.) WHICH IS REASONABLY REQUIRED BY TELSTRA AND ITS AFFILIATES TO
MAINTAIN AND SUPPORT THE PRODUCTS (SUCH SOURCE CODE AND RELATED INFORMATION, THE
“DEPOSIT”). THE ESCROW AGREEMENT WILL BE EXECUTED IN ACCORDANCE WITH THIS
SECTION 8.4 AND WILL NOT CONTAIN ANY TERMS OR CONDITIONS CONTRARY TO OR IN
CONFLICT WITH THIS SECTION 8.4.


9.             TERM AND TERMINATION.


9.1           TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION
HEREOF BY VISTULA AND TELSTRA AND SHALL CONTINUE FOR A PERIOD OF FIVE (5) YEARS
FROM THE EFFECTIVE DATE, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH THIS
SECTION 9.  THIS AGREEMENT SHALL AUTOMATICALLY RENEW FOR ADDITIONAL TWO-YEAR
TERMS UNLESS TELSTRA NOTIFIES THE OTHER IN WRITING OF ITS DESIRE NOT TO RENEW
THIS AGREEMENT AT LEAST NINETY (90) DAYS PRIOR TO THE END OF THE THEN-CURRENT
TERM.  VISTULA SHALL USE ITS ALL REASONABLE ENDEAVORS TO ENSURE THAT THE
NETYANTRA AGREEMENT REMAINS IN PLACE IN ORDER THAT VISTULA IS ABLE TO CONTINUE
TO GRANT THE LICENSE HEREUNDER TO TELSTRA AND TO ALLOW TELSTRA TO MAINTAIN
EXCLUSIVITY.


9.2           TERMINATION FOR DEFAULT.  EITHER PARTY MAY, AT ITS OPTION,
TERMINATE THIS AGREEMENT EFFECTIVE UPON WRITTEN NOTICE TO THE OTHER PARTY IF THE
OTHER PARTY HAS BREACHED ANY PROVISION OF

 

10

--------------------------------------------------------------------------------



THIS AGREEMENT AND HAS FAILED TO CURE THE BREACH WITHIN THIRTY (30) DAYS OF
NOTICE OF THE BREACH, UNLESS SUCH BREACH IS A BREACH OF SECTION 8.2 HEREOF, IN
WHICH CASE TERMINATION SHALL BE IMMEDIATE IF THE BREACH CAN NOT BE CURED.


9.3           TERMINATION FOR INSOLVENCY.  EITHER PARTY MAY TERMINATE THIS
AGREEMENT UPON WRITTEN NOTICE TO THE OTHER PARTY IF THE OTHER PARTY IS
LIQUIDATED OR DISSOLVED, OR BECOMES INSOLVENT, OR SUFFERS A RECEIVER,
ADMINISTRATOR OR TRUSTEE TO BE APPOINTED FOR IT OR ANY OF ITS UNDERTAKINGS OR
ASSETS, OR IS DEEMED TO BE UNABLE TO PAY ITS DEBTS OR SHALL CEASE TO CARRY ON
BUSINESS, OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR
INSTITUTES OR HAS INSTITUTED AGAINST IT ANY PROCEEDING UNDER ANY LAW RELATING TO
BANKRUPTCY OR INSOLVENCY OR THE REORGANIZATION OR RELIEF OF DEBTORS.


9.4           TERMINATION OF NETYANTRA AGREEMENT.  IN THE EVENT OF THE
EXPIRATION OR TERMINATION OF THE NETYANTRA AGREEMENT, VISTULA SHALL TERMINATE
THIS AGREEMENT BY WRITTEN NOTICE TO TELSTRA.  IN THE EVENT OF SUCH TERMINATION,
THE PARTIES WILL MEET AND MUTUALLY AGREE UPON A FUTURE COURSE OF ACTION TO
MITIGATE THE CONSEQUENCES OF SUCH TERMINATION INCLUDING WITH RESPECT TO THE
SUPPORT OF TELSTRA CUSTOMERS.  VISTULA SHALL USE ITS BEST ENDEAVORS TO PROCURE
WITHIN 90 DAYS OF THE DATE HEREOF THAT VISTULA OR NETYANTRA SHALL CONFIRM BY WAY
OF DEED TO TELSTRA THAT SHOULD THE NETYANTRA AGREEMENT EXPIRE OR TERMINATE,
NETYANTRA SHALL ENTER INTO AN AGREEMENT WITH TELSTRA ON THE TERMS OF THIS
AGREEMENT, MUTATIS MUTANDIS, SAVE WHERE THE NETYANTRA AGREEMENT IS TERMINATED BY
NETYANTRA AS A RESULT OF A BREACH OF THE TERMS OF THAT AGREEMENT CAUSED DIRECTLY
BY THE ACTIONS OR OMISSIONS OF TELSTRA.   OTHER THAN WHERE THE NETYANTRA
AGREEMENT IS TERMINATED BY NETYANTRA AS A RESULT OF A BREACH OF THE TERMS OF
THAT AGREEMENT CAUSED DIRECTLY BY THE ACTIONS OR OMISSIONS OF TELSTRA, ANY
ADDITIONAL COSTS INCURRED BY TELSTRA TO MITIGATE THE CONSEQUENCES OF SUCH
TERMINATION SHALL BE BORNE BY VISTULA.


9.5           EFFECT OF TERMINATION.  SUBJECT TO SECTION 9.7, UPON TERMINATION
OF THIS AGREEMENT FOR ANY REASON, OR UPON EXPIRATION OF THIS AGREEMENT WITHOUT
RENEWAL, TELSTRA SHALL (AND TELSTRA SHALL CAUSE ITS AFFILIATES TO) CEASE (I)
MARKETING, DISTRIBUTING AND LICENSING THE PRODUCTS OR PROVIDING THE SERVICES,
AND (II) USING THE TRADEMARKS AND ANY MARKETING MATERIALS.  IMMEDIATELY UPON ANY
TERMINATION OF THIS AGREEMENT, TELSTRA SHALL PAY TO VISTULA ALL AMOUNTS THEN
OWED TO VISTULA.  FOR THE AVOIDANCE OF DOUBT, FOLLOWING TERMINATION OF THE
AGREEMENT, VISTULA WILL REMAIN ENTITLED TO RECEIVE, AND TELSTRA SHALL PAY TO
VISTULA, ALL OF THE FEES UNDER SECTION 6 WITH RESPECT TO INDIVIDUAL USERS AT
TELSTRA CUSTOMERS SO LONG AS THE SUBLICENSE OR CONTRACT RELATING TO THE
SERVICES, AS APPLICABLE, WITH SUCH TELSTRA CUSTOMER REMAINS IN EFFECT.


9.6           EFFECT OF TERMINATION ON TELSTRA CUSTOMERS.  ANY TERMINATION OF
THIS AGREEMENT SHALL NOT AFFECT (A) THE SUBLICENSES GRANTED BY TELSTRA TO ITS
AFFILIATES SOLELY TO THE EXTENT SUCH SUBLICENSES ARE REQUIRED BY TELSTRA
AFFILIATES TO SUPPORT EXISTING TELSTRA CUSTOMERS OR (B) THE SUBLICENSES GRANTED
BY TELSTRA OR ITS AFFILIATES TO TELSTRA CUSTOMERS, AS LONG AS SUCH AFFILIATES OR
TELSTRA CUSTOMERS ARE NOT IN BREACH OF THEIR RESPECTIVE SUBLICENSE AGREEMENT OR
END USER LICENSE AGREEMENT.


9.7           RETURN OF PROMOTIONAL MATERIAL AND CONFIDENTIAL INFORMATION. 
WITHIN THIRTY (30) DAYS AFTER EXPIRATION OR TERMINATION OF THIS AGREEMENT, (I)
TELSTRA SHALL PROMPTLY SUBMIT TO VISTULA A REPORT INCLUDING THE INFORMATION
DESCRIBED IN SECTION 7.1 OF THIS AGREEMENT FOR THE

 

11

--------------------------------------------------------------------------------



PERIOD FROM THE DATE OF THE LAST SUCH REPORT THROUGH THE DATE OF EXPIRATION OR
TERMINATION, (II) TELSTRA AND ITS AFFILIATES SHALL PROMPTLY RETURN TO VISTULA
ALL COPIES OF ANY CONFIDENTIAL INFORMATION AND MARKETING MATERIALS OF VISTULA
AND VISTULA SHALL PROMPTLY RETURN TO TELSTRA ALL COPIES OF ANY CONFIDENTIAL
INFORMATION OF TELSTRA, AND (III) TO THE EXTENT ANY SUCH CONFIDENTIAL
INFORMATION OR MARKETING MATERIAL CANNOT BE RETURNED BY EITHER PARTY, SUCH PARTY
SHALL ERASE OR DESTROY ALL COPIES OF SUCH CONFIDENTIAL INFORMATION AND MARKETING
MATERIALS UNDER ITS CONTROL, INCLUDING ALL COPIES THAT ARE FIXED OR RUNNING IN
MACHINES CONTROLLED BY IT.


9.8           SURVIVAL OF TERMS.  THE PROVISIONS OF SECTIONS 1, 7.2, 8, 9, 10.2,
11, 12 AND 13 AND ANY PAYMENT OBLIGATIONS UNDER SECTION 6 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


10.           WARRANTIES AND DISCLAIMER.


10.1         WARRANTIES.  VISTULA REPRESENTS AND WARRANTS TO TELSTRA THAT:

10.1.1  Rights.  Vistula has the right to enter into this Agreement and grant to
Telstra the rights granted herein.

10.1.2  Limited Warranty.  For a period of one hundred and eighty (180) days
from the date of installation by a Telstra Customer the Products will perform
substantially in accordance with the functional specifications set forth in the
documentation provided with such Products.

10.1.3  Exceptions.  Vistula’s limited warranty set forth in Section 10.1.2
above shall not apply if breach of the warranty has resulted from (i) accident,
corruption, misuse or neglect of the Products not arising from the act or
omission of Vistula; (ii) acts or omissions by someone other than Vistula; (iii)
combination of the Products with products, material or software not provided by
Vistula or not intended for combination with the Products; or (iv) failure by
the Telstra Customer to incorporate all updates to the Products provided by
Vistula.


10.2         DISCLAIMER OF WARRANTIES.

10.2.1  Except for the express warranties set forth in Section 10.1 above,
Vistula makes no warranty to Telstra regarding the Products or any services
provided by Vistula hereunder.

10.2.2  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE EXPRESS
WARRANTIES SET FORTH IN SECTION 10.1 ABOVE ARE THE ONLY WARRANTIES MADE BY
VISTULA WITH RESPECT TO THE PRODUCTS AND SERVICES PROVIDED BY VISTULA.  VISTULA
MAKES NO OTHER WARRANTIES, EXPRESS, IMPLIED OR ARISING BY CUSTOM OR TRADE USAGE,
AND, SPECIFICALLY, MAKES NO WARRANTY OF NONINFRINGEMENT, MERCHANTABILITY,
SATISFACTORY QUALITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

12

--------------------------------------------------------------------------------



11.           LIMITATION OF LIABILITY.


11.1         LIMITATION. IN NO EVENT SHALL EITHER PARTY OR ITS LICENSORS BE
LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING,
WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF DATA, LOSS OF PROFITS,
LOSS OF BUSINESS OR LOSS OF GOODWILL ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR THE PERFORMANCE OF THE PRODUCTS, WHETHER OR NOT SUCH PARTY OR ITS
LICENSORS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE LIABILITY OF
EITHER PARTY HEREUNDER TO THE OTHER (OTHER THAN IN RESPECT OF UNPAID AMOUNTS DUE
FROM ONE PARTY TO THE OTHER) SHALL NOT EXCEED £1,000,000 FOR ANY INDIVIDUAL
EVENT OR £2,000,000 IN ANY PERIOD OF 12 MONTHS.


11.2         TELSTRA’S REPRESENTATIONS.  IN NO EVENT SHALL TELSTRA MAKE ANY
REPRESENTATIONS TO EXISTING OR POTENTIAL TELSTRA CUSTOMERS ABOUT THE PRODUCTS
THAT CONFLICT IN ANY WAY WITH THE MARKETING MATERIALS PROVIDED BY VISTULA OR
TELSTRA’S KNOWLEDGE OF THE PRODUCTS.


12.           INDEMNIFICATION.


12.1         INFRINGEMENT INDEMNITY.  VISTULA SHALL INDEMNIFY, DEFEND, AND HOLD
TELSTRA AND ITS AFFILIATES HARMLESS FROM AND AGAINST ANY CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, JUDGMENTS OR SETTLEMENTS, INCLUDING ALL REASONABLE
COSTS AND EXPENSES RELATED THERETO, INCLUDING ATTORNEY’S FEES, DIRECTLY OR
INDIRECTLY RESULTING FROM ANY CLAIMED INFRINGEMENT OR VIOLATION OF ANY
COPYRIGHT, PATENT, OR OTHER INTELLECTUAL PROPERTY RIGHT BY THE PRODUCTS, ANY
PART THEREOF OR THE USE OF THE PRODUCTS. VISTULA SHALL HAVE NO LIABILITY UNDER
THIS SECTION 12.1 WITH RESPECT TO ANY CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, JUDGMENTS OR SETTLEMENTS RESULTING FROM (A) INFRINGEMENT BY A
COMBINATION OF ANY PRODUCT WITH OTHER PRODUCTS OR SERVICES NOT FURNISHED BY
VISTULA HEREUNDER; OR (B) INFRINGEMENT SOLELY RESULTING FROM ANY MODIFICATION OR
ADDITION TO ANY PRODUCT BY ANY PERSON OR ENTITY OTHER THAN VISTULA. VISTULA
SHALL HAVE NO LIABILITY UNDER THIS SECTION 12.1 UNLESS TELSTRA (A) PROMPTLY
NOTIFIES VISTULA IN WRITING OF THE CLAIM, ACTION OR PROCEEDING, (B) GIVES
VISTULA FULL AUTHORITY AND REASONABLE INFORMATION AND ASSISTANCE TO DEFEND SUCH
CLAIM, ACTION OR PROCEEDING, AND (C) GIVES VISTULA SOLE CONTROL OF THE DEFENSE
AND SETTLEMENT OF SUCH CLAIM, ACTION OR PROCEEDING AND ALL NEGOTIATIONS RELATING
THERETO.  IF A PRODUCT OR ANY PART THEREOF BECOMES, OR IN VISTULA’S REASONABLE
OPINION IS LIKELY TO BECOME, THE SUBJECT OF A VALID CLAIM OF INFRINGEMENT OR THE
LIKE UNDER ANY PATENT, COPYRIGHT OR TRADE SECRET LAW, VISTULA SHALL HAVE THE
RIGHT, AT ITS OPTION AND EXPENSE, EITHER TO OBTAIN A LICENSE PERMITTING THE
CONTINUED USE OF THE PRODUCT OR SUCH PART, TO REPLACE OR MODIFY IT SO THAT IT
BECOMES NON-INFRINGING, OR TO TERMINATE THE LICENSE GRANTED HEREIN TO DISTRIBUTE
THE PRODUCT.  VISTULA SHALL HAVE NO LIABILITY HEREUNDER FOR ANY COSTS INCURRED
OR SETTLEMENT ENTERED INTO WITHOUT ITS PRIOR WRITTEN CONSENT, SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD.


12.2         LIMITATION.  SECTION 12.1 SETS FORTH THE ENTIRE LIABILITY OF
VISTULA, AND THE EXCLUSIVE REMEDY OF TELSTRA AND ITS AFFILIATES, WITH RESPECT TO
ANY CLAIM OF  PATENT, COPYRIGHT OR TRADE SECRET INFRINGEMENT BY THE PRODUCTS,
ANY PART THEREOF OR THE USE THEREOF, AND ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, AND


 

 

13

--------------------------------------------------------------------------------



INDEMNITIES WITH RESPECT TO PATENT, COPYRIGHT OR TRADE SECRET INFRINGEMENT BY
THE PRODUCTS, ANY PART THEREOF OR THE USE THEREOF.


12.3         INDEMNIFICATION.  TELSTRA SHALL INDEMNIFY AND HOLD HARMLESS VISTULA
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS FEES) OF ANY KIND WHATSOEVER SUFFERED
OR INCURRED BY VISTULA AS A RESULT OF A FAILURE BY TELSTRA TO COMPLY WITH
APPLICABLE LAW WITH RESPECT TO THE MARKETING OR DISTRIBUTION OF THE PRODUCTS.


13.           GENERAL PROVISIONS.


13.1         ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ALL EXHIBITS ATTACHED
HERETO, SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL ORAL AND WRITTEN
AGREEMENTS AND UNDERSTANDINGS RELATING THERETO.  AS BETWEEN THE PARTIES, IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF THE
ESCROW AGREEMENT OR ANY SUBLICENSE AGREEMENT OR END USER LICENSE AGREEMENT WITH
RESPECT TO THE PRODUCTS AND THE PROVISIONS OF THIS AGREEMENT, THE TERMS OF THIS
AGREEMENT SHALL PREVAIL.


13.2         MODIFICATION/WAIVER.  NO WAIVER, ALTERATION, MODIFICATION, OR
CANCELLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UNLESS
MADE IN WRITING AND SIGNED BY EACH OF THE PARTIES HERETO.  EITHER PARTY’S
FAILURE AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISION HEREOF
SHALL IN NO MANNER AFFECT ITS RIGHT AT A LATER TIME TO ENFORCE SUCH PROVISION. 
NO REMEDY REFERRED TO IN THIS AGREEMENT IS INTENDED TO BE EXCLUSIVE, BUT EACH
SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER REMEDY REFERRED TO HEREIN OR
OTHERWISE AVAILABLE AT LAW, IN EQUITY OR OTHERWISE.


13.3         ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE
BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER PARTY MAY ASSIGN ANY OF ITS RIGHTS OR
DELEGATE ANY OF ITS DUTIES HEREUNDER, IN WHOLE OR IN PART, TO ANY THIRD PARTY,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT EITHER PARTY MAY
ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO AN AFFILIATE PROVIDED THAT SUCH
AFFILIATE AGREES IN WRITING TO BE BOUND BY ALL THE TERMS AND CONDITIONS OF THIS
AGREEMENT.


13.4         RELATIONSHIP OF THE PARTIES.  THE RELATIONSHIP BETWEEN VISTULA AND
TELSTRA SHALL BE THAT OF INDEPENDENT CONTRACTORS.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL BE CONSTRUED TO CREATE A PARTNERSHIP, JOINT VENTURE OR AGENCY
RELATIONSHIP BETWEEN THE PARTIES, AND, NOTWITHSTANDING ANYTHING ELSE HEREIN,
NEITHER PARTY SHALL HAVE THE RIGHT TO INCUR (AND WILL NOT ATTEMPT TO INCUR) ANY
OBLIGATION OR LIABILITY ON BEHALF OF THE OTHER PARTY.


13.5         NO SOLICITATION. EACH OF THE PARTIES AGREES THAT DURING THE TERM OF
THE AGREEMENT AND FOR ONE YEAR AFTER ANY EXPIRATION OR TERMINATION OF THIS
AGREEMENT, THEY WILL NOT, DIRECTLY OR INDIRECTLY, RECRUIT, SOLICIT OR INDUCE (OR
ATTEMPT TO DO ANY OF THE FOREGOING), ANY SPECIFIC EMPLOYEE OR EMPLOYEES OF THE
OTHER PARTY TO TERMINATE SUCH EMPLOYEE’S EMPLOYMENT WITH, OR OTHERWISE CEASE
THEIR RELATIONSHIP WITH, THE OTHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH OTHER PARTY.

 

14

--------------------------------------------------------------------------------



13.6         SEVERABILITY.  IF ANY OF THE PROVISIONS OF THIS AGREEMENT ARE
DETERMINED TO BE INVALID, ILLEGAL, OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, SUCH PROVISIONS SHALL BE SEVERED FROM THE AGREEMENT, AND THE
REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT; PROVIDED, HOWEVER,
THAT WITH RESPECT TO ANY MATERIAL PROVISION SO SEVERED, THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH TO ACHIEVE THE ORIGINAL INTENT OF SUCH PROVISION.


13.7         APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF ENGLAND AND WALES, WITHOUT REGARD
TO THE UNITED NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALES OF
GOODS , AND THIS AGREEMENT SHALL BE SUBJECT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS OF ENGLAND AND WALES.


13.8         NOTICES.  ANY NOTICES REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE IN ENGLISH AND IN WRITING AND SHALL BE SUFFICIENTLY GIVEN IF (I)
PERSONALLY DELIVERED, (II) SENT BY FIRST CLASS POST OR (III) SENT BY FACSIMILE. 
ANY SUCH NOTICE SHALL BE ADDRESSED TO THE PARTY ENTITLED OR REQUIRED TO RECEIVE
SUCH NOTICE AT THE ADDRESSES SPECIFIED BELOW OR AT SUCH OTHER ADDRESS AS EITHER
PARTY MAY SPECIFY FROM TIME TO TIME BY WRITTEN NOTICE IN ACCORDANCE HEREWITH. 
ANY NOTICES GIVEN HEREUNDER SHALL BE EFFECTIVE AS OF THE EARLIEST OF (I) ACTUAL
RECEIPT OR (II) TWENTY-FOUR HOURS AFTER TRANSMISSION IF SENT BY FACSIMILE, OR
TWO DAYS AFTER POSTING.

If to Vistula:

40 Portman Square, 4th Floor
London
United Kingdom W1H 6LT
Attn:  President
Fax:  020 7487 4001

With a copy to:

Foley Hoag LLP
155 Seaport Boulevard
Boston, Massachusetts  02210
United States of America
Attn:  Paul Bork, Esq.
Fax:  +1 (617) 832-7000

If to Telstra

Telstra House
21 Tabernacle Street
London
United Kingdom EC2A 1AE
Attn:  General Counsel
Fax:  020 7965 8801


13.9         FORCE MAJEURE.  NEITHER PARTY HERETO SHALL BE LIABLE FOR ANY DELAYS
IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER, EXCEPT FOR THE PAYMENT
OBLIGATIONS OF TELSTRA


 

15

--------------------------------------------------------------------------------



UNDER SECTION 6.2, DUE TO CAUSES BEYOND ITS REASONABLE CONTROL, INCLUDING, BUT
NOT LIMITED TO, FIRE, STRIKE, WAR, RIOTS, ACTS OF ANY CIVIL OR MILITARY
AUTHORITY, ACTS OF GOD, JUDICIAL ACTION, UNAVAILABILITY OR SHORTAGES OF LABOR,
MATERIALS OR EQUIPMENT, FAILURE OR DELAY IN DELIVERY BY SUPPLIERS OR DELAYS IN
TRANSPORTATION.


13.10       HEADINGS.  HEADINGS USED IN THIS AGREEMENT ARE SOLELY FOR THE
CONVENIENCE OF THE PARTIES AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


13.11       PUBLICITY.  TELSTRA RESERVES THE RIGHT TO DISCLOSE THE EXISTENCE OF
A CONTRACTUAL RELATIONSHIP BETWEEN TELSTRA AND VISTULA.  DISCLOSURE WILL INCLUDE
TELSTRA-ISSUED PRESS RELEASES WHICH WILL GENERALLY INCLUDE, BUT MAY NOT BE
LIMITED TO, A BRIEF DESCRIPTION OF SERVICES PROVIDED OR PRODUCTS USED AND THE
AGREEMENT DATE. DISCLOSURE MAY ALSO INCLUDE, BUT NOT BE LIMITED TO, THE
FOLLOWING TELSTRA ACTIVITIES:  (I) CLIENT LISTS, (II) CASE STUDIES, (III)
PRESENTATIONS AND (IV) WEB SITE INCLUSION.


13.12       STOCK EXCHANGE ANNOUNCEMENTS.  BOTH PARTIES (AND ANY AFFILIATES)
SHALL BE ENTITLED TO MAKE ANY ANNOUNCEMENTS AND DISCLOSURES REQUIRED BY ANY
GOVERNMENT AUTHORITY OR REGULATORY AGENCY (INCLUDING, WITHOUT LIMITATION, THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION) OR ANY STOCK MARKET ON WHICH
THEIR SHARES ARE LISTED OR ARE IN THE PROCESS OF BEING LISTED.  THE OTHER PARTY
SHALL BE GIVEN THE OPPORTUNITY TO COMMENT ON ANY SUCH ANNOUNCEMENT OR
DISCLOSURE, AND ANY COMMENTS MADE SHALL BE TAKEN INTO CONSIDERATION BY THE
ANNOUNCING/DISCLOSING PARTY, ACTING REASONABLY PROVIDED THAT THE COMMENTS ARE
PROVIDED ON A TIMELY BASIS SO AS TO PERMIT TIMELY ANNOUNCEMENT OR DISCLOSURE.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement through
their duly authorized representatives as of the date first written above.

 

 

 

 

16

--------------------------------------------------------------------------------


Vistula Communications Services, Inc.

 

Telstra Europe Limited

 

 

 

By:

 

/s/ Rupert Galliers-Pratt

 

By:

 

/s/ David Thorn

Name:

Rupert Galliers-Pratt

 

Name:

David Thorn

Title:

President & CEO

 

Title:

CEO

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

Description of Products

The NY-Cube™ (also known as the V-Cube) IP-PBX internet telephony software
products and all configurations, modifications, enhancements, upgrades, releases
and new versions thereof for direct or indirect use by Tier 1 carriers,
telecommunications equipment manufacturers, internet service providers, large
corporations, SMEs and other business entities and individual retail customers.

Details of the functionality of the Products are set out in the Functional
Specification.

The NY-Cube™ IP-PBX internet telephony software products were originally
developed by NetYantra.

For the avoidance of doubt, there shall be no requirement on Telstra to identify
the developer or distributor of the Products.

 

18

--------------------------------------------------------------------------------


EXHIBIT B

Territory

United Kingdom of Great Britain and Northern Ireland

Republic of Ireland

Jersey

Guernsey

Isle of Man

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

End User License Agreement Minimum Terms

Any End User License Agreement required to be used by Telstra or its Affiliates
with Telstra Customers or resellers shall include at a minimum terms and
conditions that cover the following points:

1.  If the Telstra Customer or reseller desires to use the Products in
connection with equipment or operating systems other than those on which the
Products are initially installed, the Telstra Customer or reseller will notify
Telstra.  The Telstra Customer or reseller understands that use of different
equipment or operating systems may require the purchase of additional
installation services and that not all equipment or operating systems are
supported.

2.  The license granted to a Telstra Customer or reseller shall be a
nonexclusive, nontransferable license.

3.  The Telstra Customer or reseller may not copy the Products except for backup
or archival purposes and Telstra Customer or the reseller may not copy the
documentation accompanying the Products without Telstra’s prior written consent.

4.  The Telstra Customer or reseller may not sell, license, sublicense, lease,
time-share, rent or otherwise make the Products or the license granted by the
End User License Agreement available to any third party except to the extent
permitted by the End User License Agreement.  The Telstra Customer or reseller
will be permitted to enable its employees, agents and customers to access and
use the Products in the ordinary course of the Telstra Customer or reseller’s
business and in accordance with the terms of the End User License Agreement.

5.  As between Telstra Customer or reseller and Telstra, Telstra and its
licensors shall own all right, title and interest in the Products.

6.  The Telstra Customer or reseller shall hold the Products and the proprietary
and confidential trade secret information of which they consist in strict
confidence, and take at least the same precautions to protect the
confidentiality of the Products and such information as it takes for its own
confidential and proprietary information of like importance, but in no event
less than reasonable care.  The Telstra Customer or reseller shall further agree
not to disclose, provide or otherwise make available the Products and the
proprietary and confidential trade secret information of which they consist or
such information in any form to any person other than reseller’s employees with
a need to know.

7.  The Telstra Customer or reseller may not modify or make works derived from
the Products and may not reverse engineer, decompile, disassemble or otherwise
attempt to discover the source code of the Product (so far as such prohibitions
are permitted by law).

8.  If licensed to government entities, any provisions that may be necessary
under applicable government rules and regulations in order to protect Vistula’s
and its licensors’ rights in relation to the particular government entity.

 

20

--------------------------------------------------------------------------------


 

9.  The Telstra Customer or reseller’s rights to use the Products shall
terminate if the Telstra Customer or reseller fails to comply with any of the
material terms or conditions of the End User License Agreement.

10.  The liability of Vistula and its licensors shall be limited to the same
extent as Vistula’s and its licensors’ liability is limited in Vistula’s
agreement with Telstra.  Vistula and its licensors shall be indemnified to the
same extent as Telstra is indemnified in the End User License Agreement.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT D

Description of Training and Support to be given by Vistula to Telstra

•                  Support means 24x7 online and offline support to Telstra
only.

•                  Online support means NetYantra/Vistula support personnel
connecting to the V-Cube server Telstra’s location through the internet, and/or
responding to technical queries over an online chat facility like yahoo
messenger or over the phone. Telstra should make sure that the required
connectivity and access permission is provided at its site for online support.

•                  Offline support means NetYantra/Vistula support personnel
responding to technical queries by email.

•                  Support shall include the prompt delivery to Telstra, at
Vistula’s expense, of all updates and workarounds with respect to the Products
and associated documentation released by NetYantra/Vistula from time to time and
of all error corrections, software patches and bug fixes with respect to the
Products and associated documentation released by NetYantra/Vistula or required
by a Telstra Customer from time to time. For the purposes of this Agreement, all
such updates, workarounds, error corrections, software patches and bug fixes
shall be deemed to be “Products.”

•                  Telstra will use its commercially reasonable efforts to
ensure that faults or problems reported to Vistula by Telstra are handled as
follows:

 

Priority 1 — Response by Vistula within 1 hour of receipt of report.
Rectification of reported fault or problem by Vistula within 4 hours of receipt
of report if the fault or problem requires a software update or  patch.

A priority 1 fault shall be a critical fault which prevents or would prevent
users from using the Services.

Priority 2 — Response by Vistula within 4 hours of receipt of report.
Rectification of reported fault or problem by NetYantra within 24 hours of
receipt of report if the fault or problem requires a software update or  patch.

A priority 2 fault shall be an urgent fault which imposes severe limits or
restrictions on the use of important functionality so as to materially affect
the use of the Services.

Priority 3 — Resolution time frames to be agreed between both Telstra and
Vistula on a case by-case basis (but no later than 7 days following receipt of
report of problem or fault by NetYantra).

A priority 3 fault is a fault which may cause Telstra to suffer inconvenience,
but which is not necessarily noticeable to individual users, or in any event
does not prevent them being able to use the Services, save for minor
functionality issues.

•                  The format in which faults or problems are communicated to
Vistula by Telstra shall be agreed between the Parties within thirty (30) days
from execution of this Agreement. All

 

 

22

--------------------------------------------------------------------------------


 

fault reports by Telstra shall provide reasonable details concerning the
installation of the Products, the problem or fault, the efforts of Telstra to
cure the problem or fault and any relevant observations of Telstra.

•                  The Support must be provided by employees of
NetYantra/Vistula sufficiently skilled to assist Telstra in resolution of
problems and errors.

•                  Vistula will make commercially reasonable efforts to make
sure that the Internet and telecom infrastructure at Vistula/NetYantra support
center is in service at all times. However Services from Vistula is subject to
service availability of telecom and Internet infrastructure at Vistula/NetYantra
premises.

•                  Optionally Telstra may post Vistula technical support
personnel at Telstra locations, the cost of such services shall be set forth in
a statement of work agreed by the parties.

 

TRAINING

Vistula training activities

2-Day System/Network Administrator training at Telstra’s premises. Training
includes but shall not be limited to Provisioning and Administration of  V-Cube
IP-PBX, Periodic maintenance activities to be carried out on the IP PBX, Backup
processes, Reporting, Trouble shooting and incident ticketing with NetYantra
Support.

Training topics to include:

1.                           System Overview, Components & V-Cube Interfaces.

This section provides an overview of the technologies involved, protocols used,
how the different components interact with each other, Different administrative
roles in the IP PBX application, and levels of management and user access to the
system. Trainees also go through the different login screens in the system.

2.                           System Management

Overview of system management along with meaning and interpretation of real time
parameters of the server displayed on the management page.

a.                     Nycubed Stop/Start/Restart — Starting and stopping the
server cleanly.

b.                    Backup logs — Checking logs, Backing up logs to report a
problem. Taking a system snap shot.

 

3.                           System status

This section goes through the real time monitoring of the IP PBX activity.
Explains the currently Active User and Call Lists.

4.                           Configure SIP/H.323 Accounts

Overview of configuring an ITSP account, making SIP/H.323 dial plans, adding and
deleting dial plans and routes. Mapping numbers.

 

23

--------------------------------------------------------------------------------


5.                           Routing options

Setting up routing options, Routing based on time, protocol, dialing prefix.
Explains Routing options and dial plans.

6.                           Conferencing

Overview of different methods to initiate a conference, setting up conferencing
options, conference permissions.

Hands on training on

a.                     Call to conference migration

b.                    Scheduled conferencing

c.                     Conference bridge application

 

7.                           IVR & IVRS

This section covers setting up an IVR tree, multi-lingual tree with language
options, IVRS command, response syntax, Integration with 3rd party Databases,
creating IVRS scripts

8.                           Pre/Post paid

Creating a pre/post paid user, Adding and deleting users to a specific plan,
creating a new plan.

9.                           IP-PBX features

This section gives an overview of IP-PBX features and functionalities, adding
and deleting users, setting user permissions and bandwidth restrictions.

Hands on training on

a.                     Adding a user / roaming user

b.                    User services and bandwidth restrictions

c.                     Setting voice mail and time based forwarding options

d.                    Call access lists

e.                     Call parking & call regret

f.                       Rule based call forwarding

g.                    Call to conference migration and configuration

h.                    Conference scheduler

i.                        Setting voicemail boxes

j.                        Voicemail email and email notification

 

10.                     Question and Answer Session

 

11.                     NetYantra support operations

This section gives an overview of the NetYantra support process and online
trouble shooting.

 

24

--------------------------------------------------------------------------------


 

12.                     Reporting a problem

This section covers, Problem-reporting process, mandatory information required
while reporting a problem, co-coordinating with NetYantra support.

13.                     Instant Messaging basics.

Gives an overview of the support Instant Messaging, synchronizing with NetYantra
support on chat for troubleshooting, role of the Administrator in the support
process.

14.                     Training Summary

 

15.                     Wrap up Question and Answer Session

 

 

25

--------------------------------------------------------------------------------